Worden, J.
Suit by the appellee, as trustee of Indian Oreeh township, Monroe county, Indiana, against the appellants, as makers of the following instrument, viz.,
££ On or before the 25th day of December next, for value received, we, or either of us, do promise to pay to order of William East, trustee of Indian Oreeh township, the sum of $308 ‡¶¶, waiving valuation or appraisement laws.
££ The condition of the above note is such, that whereas the said William East, as trustee, obtained judgment against John Philips and P. A. WdlJcer, on the 28th day of July, 1859, for $295; and whereas the sheriff has this day levied an *255execution for said amount on the property of said Philips and Walker, and the said William East, trustee, doth agree for the sheriff to put off the sale of said property until the 25th day of December, 1859, and if the above note is then paid, to give full credit on said execution for the principal and interest. Witness our hands and seals, this September 8, 1859.
M. O. Hunter and John S. S. Hunter, for the appellants.
David Sheeks, for the appellee.
(Signed,) “ John Philips,
E. A. Walker,
E. J. Walker,
(Attest,) Thomas Sharpless. E. G. Walker.”
Demurrer to the complaint overruled, and judgment for the plaintiff.
The principal objection urged against the complaint, is that the note has no sufficient consideration to support it. It is claimed that the agreement by the trustee, to put off the sale of the property of the execution defendants, was the consideration, and that the trustee had no power or authority to make such agreement; hence, that there was no sufficient consideration. The objection does not seem to us to be well taken. The trustee has, by statute, the care and management of all property, real and personal, belonging to his township, and is authorized to superintend all the interests thereof. Acts 1859, § 6, p. 221. Again, § 8 provides that “the trustee shall superintend all the pecuniary concerns of the township,” &c.
We see no good reason why the trustee might not very properly, in some cases, make such agreement. The object of the arrangement was evidently to give further time on the judgment, and, to obtain more ample security for its final payment.
Again, it is urged that if this note is collected, the trustee will put the proceeds in his private pocket, and collect the judgment on behalf of the township. We are of opinion, however, that the payment of this judgment will liquidate the other, and authorize satisfaction to be entered thereon.
Per Guriam.
The judgment is affirmed, with costs, and 5 per cent, damages.